Title: To George Washington from James Ewing, 2 August 1790
From: Ewing, James
To: Washington, George



Sir
[2 August 1790]

Having for several Years served the United States as Commissioner of the Continental Loan Office in the State of New Jersey, I took the Liberty some time since of soliciting your favorable recollection of me when that Office should be re-established, at the same time inclosing Copies of Testimonials which I had been favored with respecting my conduct in that service; since which I have seen and considered the Bill which will probably in a short time become a Law reviving that Office, and being yet desirous of a reappointment, your Excellency will permit me now to present you with the Originals, which, I flatter myself, will be corroborated by every Gentleman with whom I am acquainted in the State, as well as by the present Officers of the Treasury.
As I was obliged by the Regulations of the Office to give up my other business when I first accepted it and am in consequence out of employment it is to me an object of importance in my present Situation. I have the honor to be, with the most perfect respect Sir Your very humble Servant

James Ewing

